[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action to recover damages for unlawful termination of Plaintiff's employment as operations manager of Defendant's apartment maintenance business in violation of General Statutes § 31-51m(b), Plaintiff claims that he was fired on March 17, 1992 after reporting violations by Defendant of state and federal laws pertaining to Defendant's requirement that Plaintiff be on call by way of "beepers" for 24 hours a day for certain designated weeks. This court conducted a trial of these issues on September 15 and 22, 1994.
Section 31-51m(b) prohibits an employer from discharging any employee "because the employee . . . reports, verbally or in writing, a violation of suspected violation of any state or federal law or regulation . . . to a public body."
While there was evidence Plaintiff made inquiries from local and federal agencies as to applicable provisions governing payment for "on call" duties, because he thought that payment might be required for all hours he was actually "on call", he did not report, orally or in writing, any violation or suspected violation to any public agency prior to his actual dismissal. His first "report" to any public agency was well after the date of his dismissal. Further, there was sufficient competent evidence that he was dismissed for reasons of substance related to his job performance and his attitude toward defendant's officers, rather than for any differences or opinions between the Plaintiff and the Defendant relating to "on call" duties.
Judgment may enter for the Defendant. CT Page 9699
Wagner, J.